PER CURIAM
This proceeding concerns challenges to a ballot title for a proposed initiative measure. ORS 250.085(1). The ballot title certified by the Attorney General is set forth in the appendix. We have considered the challenges. The ballot title certified by the Attorney General is approved and certified to the Secretary of State. This decision shall become effective pursuant to ORAP 11.30(10).
*487APPENDIX
BALLOT TITLE CERTIFIED BY ATTORNEY GENERAL
AMENDS CONSTITUTION TO SAY THAT LAWS MAY REGULATE CAMPAIGN FINANCING
QUESTION: Shall the Constitution be amended to say that laws may be adopted to regulate election campaign •financing?
SUMMARY: This measure would amend the state constitution. The new language would read as follows: “The people, as provided in this Constitution, or the Legislative Assembly may enact laws regulating the financing of election campaigns.” This language would be added to the section of the state constitution that now allows regulation of elections.